Citation Nr: 0413229	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  He died in June 2000.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in September 2000 and 
June 2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied service 
connection for the cause of the veteran's death and basic 
eligibility to Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, United States Code.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

In this case, the appellant contends the veteran died of a 
myocardial infarction (MI) that was due to his high blood 
pressure and heart disorders for which the veteran may have 
been treated in service.  The veteran's certificate of death 
shows that he died on June [redacted], 2000 and lists the immediate 
cause of death as an MI.  At the time of his death the 
veteran had no service-connected disabilities, but had been 
awarded a nonservice-connection pension.

The only service medical record the claims file contains for 
the veteran's period of service is his April 1955 separation 
examination report.  In a January 2002 (second) response, the 
National Personnel Records Center (NPRC) indicated that no 
service medical records or Surgeon General's Office records 
were on file at NPRC as it was a "fire-related record" and 
requested that a NA Form 13055 be completed, if the veteran 
had been treated in service.  Thus, it is likely that the 
rest of the veteran's reports were destroyed in the 1973 fire 
at that facility.  The same month, the appellant returned a 
completed NA Form 13055, indicating that the veteran served 
with the 504th Transportation Company in Korea and was 
treated at the 8th Army General Hospital.  On remand, the RO 
should send this completed NA Form 13055, along with a copy 
of the veteran 's DD Form 214, and ask that the NPRC to 
attempt to locate any hospital records for the veteran 
between April 1953 and April 1955.  VA must make more than a 
single attempt to locate such records, and must inform the 
appellant of their absence, so that she may independently 
seek to obtain them.  See McCormick v. Gober, 14 Vet. App. 
39, 49 (2000).  The heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection. 

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims 
(Court) has further held that the "duty to assist" the 
appellant includes advising her that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have been treated the veteran, especially 
soon after separation, and letters written during service.  
VA Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It does not appear that 
the RO has advised the appellant regarding the alternative 
evidence, which may be submitted instead.  Therefore, the RO 
should contact the appellant and advise her that, in light of 
the veteran's missing records, she may provide such 
alternative evidence.

Moreover, the record includes an April 1972 Income-Net Worth 
and Employment Statement and a June 1972 VA examination 
report, which reflect that the veteran began receiving 
disability benefits from the Social Security Administration 
(SSA) in January 1972.  The claims file does not show an 
attempt by the RO to secure a copy of the SSA's decision 
granting such benefits.  As these records may concern the 
veteran's heart disorders, they may be relevant in evaluating 
the claim and should be obtained.  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  On remand, the RO should request 
the SSA's decision granting benefits, and all available 
supporting medical evidence.  In addition, the appellant 
indicated that the veteran received treatment at the 
Birmingham VA Medical Center (VAMC) for the last ten years of 
his life and earlier statements in the record indicate that 
the veteran was treated at the Tuscaloosa VAMC.  On remand, 
the RO should attempt to obtain missing VA treatment records 
from April 1955 to October 1988 and from February 1990 
through December 1996.

A July 2003 statement of the case (SOC) provided the 
appellant with the regulations implementing the VCAA.  In the 
February 2003 VCAA notice and duty to assist letter, the RO 
advised the appellant of what information VA had obtained, 
provided her with what information VA would attempt to obtain 
as required by the VCAA and advised her of the specific 
information she needed to submit to establish entitlement to 
service connection for the cause of the veteran's death but 
not what was needed to establish basic eligibility to DEA 
under Chapter 35.  Therefore, since this case is being 
remanded for further development, the RO must take this 
opportunity to ensure that the notice requirements of the 
VCAA have been fully satisfied.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should advise the appellant 
that she can submit alternate evidence to 
support her claim for service connection 
for the cause of the veteran's death, 
including statements from service medical 
personnel; statements from individuals 
who served with him ("buddy" certificates 
or affidavits); employment physical 
examinations; medical evidence from 
hospitals, clinics from which and private 
physicians from whom he may have received 
treatment, especially during service or 
soon after discharge; letters written 
during service; and insurance 
examinations.  The RO should ask the 
appellant to provide names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claim.  The RO should furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any post-service private 
medical records concerning the veteran, 
which may be available.  The RO should 
then attempt to obtain all post-service 
medical records concerning the veteran, 
to include treatment records from the 
Birmingham and Tuscaloosa VA Medical 
Centers, from April 1955 to October 1988 
and from April 1990 through December 
1996.  The RO should pursue all logical 
follow-up development pertaining to 
diagnosis of, and treatment for, 
hypertension, arteriosclerotic heart 
disease and coronary artery disease. 

The appellant also should be instructed 
to submit all competent evidence that 
supports her assertions that a service-
connected disability either caused or 
contributed materially in producing the 
veteran's death.  The appellant is 
expressly advised that it is vital that 
she cooperate with the request that she 
provide the additional information.  
These VA and private medical records may 
produce findings and medical opinions 
that are critical to her claims.  
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  The RO is instructed to inform 
the appellant that the Court has held 
that the "duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

2.  The RO should request and associate 
with the claims file copies of any 
decisions and accompanying medical 
records submitted in support of any 
claim(s) by the veteran for disability 
benefits from the Social Security 
Administration (SSA) or utilized in 
reaching a decision, in particular, those 
related to the grant of benefits in the 
early 1970s.  Otherwise, the SSA should 
furnish a statement indicating that such 
records have been destroyed and/or no 
longer exist.

3.  The RO should attempt to complete the 
development of the evidence with regard 
to the missing service medical records in 
accordance with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.23, 4.25, and 
4.29, by sending the NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data, that the 
appellant filled out in January 2002.  
The RO should supply the veteran's date 
of birth, dates of active duty, and any 
other relevant information in its 
possession.  Then, the RO should contact 
the NPRC and request copies of all the 
veteran's personnel records and any 
hospital records for his period of 
military service from April 1953 to April 
1955, particularly for the time he served 
in Korea.  The RO should document all 
record requests in writing and include a 
copy of such requests and any responses 
in the claims file.  Any new evidence 
should be added to the claims file.

4.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) and 
38 C.F.R. § 3.159 (Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2002)) is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to substantiate her 
claims for service connection for the 
cause of the veteran's death and for DEA 
benefits; (2) about the information and 
evidence that VA will seek to provide; 
(3) about the information and evidence 
the claimant is expected to provide; and 
(4) request or tell her to provide any 
evidence in her possession that pertains 
to her claim.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issue on appeal.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claims, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains adverse, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




